UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 22, 2008 PILGRIM'S PRIDE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-927375-1285071 (State or Other Jurisdiction (Commission(IRS Employer of Incorporation)File Number) Identification No.) 4ighway 271 N. Pittsburg, Texas75686-0093 (Address of Principal Executive Offices)(ZIP Code) Registrant's telephone number, including area code:(903) 434-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02Termination of a Material Definitive Agreement. The information provided in Item 5.02 of this Current Report on Form 8-K regarding the termination of certain change in control agreements is incorporated by reference into this Item 1.02. Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. As previously reported in a Current Report on Form 8-K filed with the Securities and Exchange Commission on December 22, 2008, the Board of Directors of Pilgrim’s Pride Corporation (the "Company") accepted the resignations of J. Clinton Rivers, the Company’s Chief Executive Officer and President, and Robert A. Wright, the Company's Chief Operating Officer on December 16, 2008.In connection with the resignations by Mr. Rivers and Mr. Wright, on December 22, 2008, the Company entered into a separation agreement and consulting agreement with Mr. Wright, and on December 24, 2008, the Company entered into a separation agreement and consulting agreement with Mr. Rivers.The consulting agreements will be subject to approval by the Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the "Bankruptcy Court").Under the terms of the separation agreements, each of them resigned as a officer, director, employee and any other capacity of the Company and its subsidiaries and agreed to terminate their change in control agreements with the Company.The Company also agreed to pay a severance payment of $143,242 to each of Mr. Rivers and Mr. Wright.Pursuant to the terms of the consulting agreements, and subject to Bankruptcy Court approval, each will provide consulting services to the Company on an as-requested basis for a fee of $83,500 per month, for a term of four months, in the case of Mr. Rivers, and $50,000 per month, for a term of three months, in the case of Mr. Wright. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM'S PRIDE CORPORATION Date:December 29, 2008By: /s/ Richard A. Cogdill Richard A. Cogdill Chief Financial Officer, Secretary and Treasurer
